DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed November 22, 2021 has been entered. Claims 1-8 and 10-16 remain pending in the application, while claims 9 and 17-18 are canceled and claims 19-23 are newly added. Examiner recognizes the drawing correction to fig. 12 and sincerely appreciates applicant’s attention to the drawing figure correction.

Response to Arguments
Applicant’s arguments filed November 22, 2021 have been fully considered.
	Applicant argues, at pp. 9-10 of the November 22, 2021 response, that claims 1 and 10 would allegedly be patentable under 35 U.S.C. §101. Examiner respectfully disagrees.
	Applicant’s arguments are premised upon the alleged impossibility of performing “programmatic” retrieval of information in the human mind. However, regular retrieval of job postings by a human subscriber of a hard copy newspaper, for example, would also constitute “programmatic” retrieval of information under the broadest reasonable interpretation of the claim limitations of claims 1 and 10, as it is now.

	Furthermore, the term “programmatically” may likewise be interpreted as denoting instructions carried out by a given executing medium. In the context of an explicitly recited apparatus, the interpretation would denote instructions carried out by hardware, software or a combination of the two. However, the term “programmatically” itself is not directed to any particular element of hardware or software, and the term in and of itself does not preclude equivalent functionality to the computing instructions claimed being performed in the human mind. A similar term to “programmatically” would be “algorithmically”, which, likewise, denotes any performed set of steps from building a table to preparing a peanut butter sandwich.
	With regard to applicant’s position that data gathering and collecting improves the functioning of a computer, the examiner also disagrees. Mere data collection and gathering without a specific improvement claimed with regard to a user’s experience 
	Accordingly, applicant’s arguments, at pp. 9-10 of the November 22, 2021 response that claims 1 and 10 would allegedly be patentable under 35 U.S.C. §101, have been fully considered but have not been found to be persuasive.
	Applicant argues, at pp. 10-11 of the November 22, 2021 response, that the steps of claims 2-11 would allegedly be patentable under 35 U.S.C. §101. Examiner respectfully disagrees.
	Applicant’s arguments are premised upon the assertion that the term “artificial” in “artificial intelligence” means that human intelligence would be incapable of performing equivalent functionality to that being performed by artificial intelligence according to the claim limitations. However the reverse would appear to be true, in that artificial intelligence seeks to emulate the very cognitive processes of the human mind, i.e. “intelligence”, which applicant seems to suggest are incapable of learning from past events, which is the role of the AI component in claims 2 and 11, as it is now. Applicant’s arguments are premised upon mere conclusory allegations of what the human mind is unable to do. These allegations are unsupported by evidence and cannot be accepted by the examiner, due to their appearing to run counter to common sense.
	Accordingly, applicant’s arguments at pp. 10-11 of the November 22, 2021 response that the steps of claims 2-11 would allegedly be patentable under 35 U.S.C. §101, have been fully considered but have not been found to be persuasive.

	Applicant’s amended limitations have been fully addressed in the grounds of rejection below, and applicant’s discussion of stages of development from the applicant’s perspective are indeed taught by Ruiz, at at least ¶¶0141-0142, which teach notifying a user of a job status “applied”, which is specific to an applicant. A user notification to an applicant of job status “applied” is not a broad applicant-agnostic employer view, but an applicant-specific status of the kind applicant argues Ruiz would allegedly fail to teach.
	Furthermore, applicant’s claims 1 and 10 do not recite job statuses being necessarily from the perspective of the applicant. Thus, applicant’s arguments directed to an alleged distinction between the applicant-centric “kanban” view of the instant application and the teachings of Ruiz are not directed to limitations explicitly or inherently recited in claims 1 and 10.
	Accordingly, and in view of the past and present grounds of rejection, applicant’s arguments, at pp. 11-12 of the November 22, 2021 response against the 102 rejections of amended claims 1 and 10 as being anticipated by Ruiz, have been fully considered but have not been found to be persuasive.
	Applicant argues, at p. 12 of the November 22, 2021 response, against the 102 rejection of claims 4 and 13 as being anticipated by Ruiz. Examiner respectfully disagrees.

	However, ¶0080 of Ruiz reads in relevant part,
“a job seeker may keep a resume 30, or other information, on their mobile device… to permit the information in the resume to be transmitted within a defined radius. Recruiters may see these resumes and approach job seekers…” [Ruiz: ¶0080]
	Examiner further notes that ¶0063 of Ruiz discusses transmission of data processing results to an external device. The examiner is not certain how a job application system may be reasonably expected to function without gathering job opportunity information external to at least one user from another, unless the goal of the job would be self-employment or internal hiring only. Applicant’s assertion that “all this happens within the system and never relies on information programmatically received from an outside source” is not supported by the reference in that jobs retired by an employer would not appear on a candidate’s dashboard after status updates. This and all similar taught functionality would necessitate updated information programmatically received from a source external to the apparatus being used, i.e. “applicant’s device”. 
	Accordingly, applicant’s arguments at p. 12 of the November 22, 2021 response against the 102 rejection of claims 4 and 13 as being anticipated by Ruiz, have been fully considered but have not been found to be persuasive.

	Applicant’s arguments assert that no particular networking relationship development stage is taught by Ruiz. However, the breadth with which the term “development stage” is recited is broad enough to be read upon by the simple absence or presence of a networking relationship. A “particular stage” exists before contact is made between two professionals, and another “particular stage” begins to exist at the moment contact between two professionals engaging in a networking relationship is established. Applicant appears to be suggesting that the examiner read additional limitations from the specification regarding “particular stage” into the claims. The examiner is unable to do so, due to the provisions of MPEP §2111.01, which reads in relevant part,

“"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).” [MPEP §2111.01(II), first paragraph]


	Accordingly, and in view of the past and present grounds of rejection, applicant’s arguments, at pp. 12-13 of the November 22, 2021 response against the 102 rejection of claims 5 and 14 as being anticipated by Ruiz, have been fully considered but have not been found to be persuasive.
	Applicant argues, at pp. 13-14 of the November 22, 2021 response, against the 103 rejection of claims 2 and 11 as unpatentable over Ruiz in view of Phelon. Examiner respectfully disagrees.
	The test for obviousness requires an evaluation of what the teachings of a modifying reference would mean to one of ordinary skill in the art. The mere absence of the, in haec verba, term “artificial intelligence” from the reference does not negate the teachings clearly instructing one of ordinary skill in the art to configure an artificial intelligence component through discussion of learning from the dynamic update engine of Phelon discussing this learning take place to improve the accuracy of subsequent system determinations. The examiner respectfully suggests that it would be obvious to one of ordinary skill in the art reading ¶0041 of Phelon in the context of the remaining portions of the reference, particularly as cited, as well as Ruiz to arrive at a 
	Furthermore, the examiner respectfully notes the requirements to counter obviousness grounds of rejection set forth in MPEP §2145(IV), which reads,

“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).” [MPEP 2145(IV)]

	Accordingly, as in view of the past and present grounds of rejection, applicant’s arguments at pp. 13-14 of the November 22, 2021 response against the 103 rejection of 
	Applicant argues, at pp. 14-15 of the November 22, 2021 response against the 103 rejection of claims 3, 7, 12 and 16 as unpatentable over Ruiz in view of Phelon. Examiner respectfully disagrees.
	Applicant asserts that Phelon does not teach consideration of information that is not part of the data about the job opportunities associated with the applicant. Examiner notes as has been set forth in the May 20, 2021 Non Final Rejection and is being repeated herein, that the pattern of user interactions indicating a lack of relevance universally is “information that is not part of the data regarding the set”, while stored interactions regarding a particular listing are “part of the data regarding the set”. Applicant’s claim language in claims 6 and 15 fails to distinguish over the teachings, and the examiner is prohibited from accepting applicant’s narrow interpretation regarding data not in the set, e.g. “not part of the data about the job opportunities”, by MPEP §2111.01 which is reproduced above.
	Information that is not part of the data regarding a given set of job opportunities is certainly considered by the system of Phelon in that information regarding other job opportunities, i.e. not those related to the applicant at the time, are considered by the dynamic update engine in adjusting weights used in sorting of a given opportunity set. If, as applicant appears to suggest, Phelon would, arguendo, not take into account any data other than the “at least part of the data regarding the set” limitation earlier in the claim, it would not be possible to adjust a weight for a given opportunity to be lower. There would appear to be no mention or rationale to only consider interaction part of a job opportunity set in Phelon. The very point of the functioning of the system of Phelon, as it would appear to likewise be in the instant application, is to improve accuracy of further sorting by capturing both negative, i.e. not relating to the specific part of the set, and positive, i.e. “at least part of the data regarding the set”, indications of relevance from previously processed user interactions.
	In the event such interactions for a user, or similar users, had not related to the set of job opportunities being considered, the system of Phelon would assign the job opportunities of that set a lower weight due to the functioning of the artificial intelligence functionality of Phelon at, at least ¶0041.
	Accordingly, and in view of the past and present grounds of rejection, applicant’s arguments, at pp. 14-15 of the November 22, 2021 response against the 103 rejection of claims 3, 7, 12 and 16 as unpatentable over Ruiz in view of Phelon, have been fully considered but have not been found to be persuasive.
	Applicant argues, at p. 14 of the November 22, 2021 response against the 103 rejection of claims 6 and 15 as unpatentable over Ruiz in view of Phelon. Examiner respectfully disagrees.
	Applicant’s arguments assert a lack of teachings directed to networking opportunities. For similar reasons, as have been presented above in response to the grounds of rejection of claims 1 and 10, a stage of development of a job opportunity under the broadest reasonable interpretation being afforded to the term “networking”, is likewise a stage of development of a networking opportunity between the professional responsible for hiring at a given company and the professional being hired. Teachings of Ruiz and Phelon directed to stages of job opportunities are therefore directed to 
	Accordingly, and in view of the above response directed to the “networking” arguments regarding claim 1 and past and previous grounds of rejection, applicant’s arguments, at p. 14 of the November 22, 2021 response against the 103 rejection of claims 6 and 15 as unpatentable over Ruiz in view of Phelon, have been fully considered but have not been found to be persuasive.
	Applicant’s arguments directed to claims 19-23, at p. 15 of the November 22, 2021 response have been fully considered but are moot in view of the indication of allowable subject matter set forth below.

Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is/are: “artificial intelligence component” in claims 11-12 and 15-16. The examiner notes that the similar claim limitations from the system claim set (i.e. claim 1-8) are not interpreted under 35 U.S.C. 112(f) because the module is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – specifically ¶0082 and fig. 19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.




	The limitations of “produc[ing]…data regarding…job opportunit[ies]”, “group[ing] … job[s]…by…stages of development”, as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, and a memory in communication with the processor, the memory storing programming instructions executable by the processor to:” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “processor configured for:” language, to “produce” or “group” in the context of this claim could encompass a user manually generating data for job search or hiring and grouping the items generated. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application. The processor and storage recited in the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the limitations directed to electronically store data relating to jobs, are mere insignificant extrasolution activity that does not integrate that judicial exception into a practical application. For example, these limitations do not provide any improvement in the functioning of a computer or an improvement to any other technology or technical field. Further the judicial exception is not integrated into a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Further, the “storing” steps are mere insignificant extrasolution activity, which amount to mere data retention by a computer and do not amount to significantly more. The claims thus are not patent eligible.

With regard to the dependent claims,
	The dependent claims all further add additional mental steps or merely elaborate on mental steps from the independent claims. With the exception of the below, no additional elements are presented and thus the dependent claims are not patent eligible.
	Claims 2-3, 6-8, 11-12 and 15-16 further introduce the concept of machine learning, or artificial intelligence. However, this does not itself bring the abstract idea toward a practical application, as they do not constitute and improvement to the functioning of a computer but rather of the data used by the computer being generally cleansed, improved, etc. Further, the inclusion of machine learning or artificial intelligence would have been well-understood, routine and conventional to one of 

Claim Rejections - 35 USC § 112
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 13 recite the limitation "after either automatic changing step" in line 8 and line 7 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim. Further, the alternative limitation, “either”, further compounds the confusion and indefiniteness arising from the lack of any explicit recitation of “automatic changing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication 2019/0188648 to Ruiz.

With regard to independent claim 1,
	Ruiz teaches a system providing a practical implementation of kanban techniques to job search and applicant processes (Ruiz: ¶0010 “…advertising a job opportunity…”, as cited below. Examiner notes the preamble is afforded such patentable weight to where the system be capable of being configured to perform the recited, e.g. kanban, preamble functionality.) , comprising: 
	a processor and 
	a memory in communication with the processor, the memory storing programming instructions executable by the processor (Ruiz: ¶0054 reads in part, “It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically, a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions…”) to: 
	electronically store data regarding a set of job opportunities associated with an applicant (Ruiz: abstract reads in part, “A matchmaking and geolocation mobile software application is designed for recruiting and professional networking. The software application allows users to have jobs and resumes attached to their public profiles, which are displayed on a map for others to see, pursue and engage….”. See ¶0084 – application can be accessed by job seekers, i.e. “applicants”. Examiner notes storage of job data discussed, at ¶0010 as well as the above citations directed to memory. Examiner further notes that the term “applicant” is afforded such broadest reasonable interpretation to denote one who may be interested in applying for a position at some point in time.), where each job opportunity is associated with a particular stage of development of the job opportunity (Ruiz: ¶0095 reads, “As shown in FIG. 7B, using the jobs feature, the employer can add, edit or remove jobs. An employer is able to post jobs typically only when he has a full profile. This means that the employer will have to provide full details about the company, in the employer profile section (see FIG. 7A). In order to add a job, the employer will have to provide the following details: (1) mandatory details, including job title, country, state/region, city, zip code, remote (toggle on/off), job description--text, job requirements--text and employment type, such as full-time, part-time, temporary, contract, internship or the like; and (2) optional details, such as hours per week, required education, required experience and job statuses. Employers will be able to create jobs and keep them as drafts (job status=draft) so the jobs will not be displayed on the map provided by the software application. When desired, the employer can change that status to publish (job status=published) and the jobs will appear on the map. FIG. 8A shows where such options are provided to the employer.” Examiner notes that job posting status is the stage of development. ), and wherein each job opportunity in the set of job opportunities is associated with one of a predetermined plurality of stages of development (Ruiz: ¶0094 – job openings menu of fig. 7A associated with a predetermined plurality, i.e. “two”, job statuses, named “active” or “retired. Examiner notes that other dashboards taught also associated job opportunities with a “plurality of predetermined stages”, See also fig. 7B as discussed in ¶0095 with its own “predetermined job statuses”. See also discussion of association of a “predetermined plurality of stages” that are job statuses specific to a given “applicant” at ¶0099, ¶0102, ¶0109 and ¶¶00120-0121, e.g. “applied”.);
	programmatically retrieve additional information about a first one and a second one of the set of job opportunities from an outside electronic data source (Ruiz: ¶0141 reads in part, “… If the User applies for the job, the job status will be changed to Applied so to inform the User that the recommended person applied to the job.” See ¶0011 – “one or more job opportunities”. Examiner notes the further discussion of status changes continuing beginning at the following paragraph 0142. See also above ¶0063 – data processed by the system sent to an external device, i.e. “outside”, ¶0080 – transmitting resume information to a given radius, and citations directed to status and “second” job opportunities. Examiner notes that the term “programmatically” is afforded such broadest reasonable interpretation to denote performance based upon instructions executed through hardware, software or a combination of the two.); and 
	produce a first display showing at least part of the data regarding the set of job opportunities, wherein the first display visually groups the at least part of the data by the stage of development associated with each job opportunity, (Ruiz: ¶0094 – job openings menu of fig. 7A associated with a predetermined plurality, i.e. “two”, job statuses, named “active” or “retired displayed in a dashboard. See fig. 21 – jobs are shown grouped for a person/user with status information, i.e. “associated stages of development”. Examiner notes that the groupings are made evident through the labels, e.g. closed, shown in the figure as well as the inclusion of a field directed to open jobs.)
	and wherein the first display is automatically organized and updated as a function of the additional information from the outside electronic data source. (Ruiz: ¶¶0073-0075 – role of radius in generating display of jobs to a user. See ¶0077, which reads in relevant part, “…application may include a matching feature to automatically determine if interests between the user and others within the predefine radius have similar interest via, for example, profile keyword matching. In some embodiments, the software application may display the users sorted…” Examiner notes that the above paragraphs make clear that the radius and similarity measures being automatically derived from, e.g., geolocation or profile information, directly affect the job opportunity display, i.e. “automatically organized and updated”.)







	Ruiz teaches the system of claim 1, wherein the programming instructions are further executable by the processor to: 
	responsively to input from a user, change the stage of development of a first job opportunity in the set of job opportunities (Ruiz: ¶0141 reads in part, “… If the User applies for the job, the job status will be changed to Applied so to inform the User that the recommended person applied to the job.” Examiner notes the further discussion of status changes continuing beginning at the following paragraph 0142. See also above citations directed to status and job opportunities.); and 
	responsively to the additional information programmatically received from the outside electronic data source, change the stage of development of a second job opportunity in the set of job opportunities (Ruiz: ¶0141 reads in part, “… If the User applies for the job, the job status will be changed to Applied so to inform the User that the recommended person applied to the job.” See ¶0011 – “one or more job opportunities”. Examiner notes the further discussion of status changes continuing beginning at the following paragraph 0142. See also above citations directed to status and “second” job opportunities.); and
	after either automatic changing step, update the first display. (Ruiz: ¶¶0141-0142 – updates to display of job statuses. Examiner notes that “automatic changing” is afforded such broadest reasonable interpretation to denote a changing action on a system whose specific user did not manually perform the change. For example, an employer’s dashboard may be said to “automatically” change after an applicant has submitted electronic data. See also above citations directed to automatic organization 

With regard to dependent claim 5, which depends upon independent claim 1,
	Ruiz teaches the system of claim 1, wherein the programming instructions are further executable by the processor to: 
	electronically store data regarding a set of networking opportunities associated with the applicant, where each networking opportunity is associated with a particular stage of development of a networking relationship with a networking target, and wherein the set of networking opportunities comprises a first networking opportunity and a second networking opportunity (Ruiz: abstract begins, “A matchmaking and geolocation mobile software application is designed for recruiting and professional networking….”. Examiner consequently notes that the above cited portions directed to recruitment/jobs would likewise be applicable to the broadest reasonable interpretation of a “networking opportunities” and their related stages of development. See fig. 21 and ¶0010, as cited above.); and 
	produce a second display showing at least part of the data regarding each of the first networking opportunity and the second networking opportunity, wherein the second display visually groups the first and second networking opportunities by their associated stages of development. (Ruiz: fig. 21 – networking opportunities/relationships are shown grouped for a person/user with status information, 

With regard to independent claim 10,
	Claim 10 is similar in scope to claim 1 and is rejected under a similar rationale.

With regard to claims 13-14,
	Claims 13-14 are similar in scope to claims 4-5 respectively and are each rejected under a similar respective rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of US Pre-Grant Publication 2010/0324970 to Phelon.

	Ruiz teaches the system of claim 1.
	Ruiz does not fully and explicitly teach wherein the programming instructions are further executable by the processor to: 
	automatically create a list of actions to be taken by the applicant, the actions comprising a first action in furtherance of the first job opportunity and a second action in furtherance of the second job opportunity the list of actions being sorted by a an artificial intelligence component that operated as a functions of the additional information from the outside electronic data source about jobs similar to the first job and the second job, respectively, and applicant similar to the applicant; and 
	produce a display of the list of actions.  
	Phelon teaches a system wherein programming instructions are executable by a processor to: 
	automatically create a list of actions to be taken by an applicant, the actions comprising a first action in furtherance of a first job opportunity and a second action in furtherance of a second job opportunity the list of actions being sorted by an artificial intelligence component that operated as a function of the additional information from the outside electronic data source about jobs similar to the first job and the second job, respectively, and applicant similar to the applicant (Phelon: ¶0041 reads in part, “The dynamic update engine 250 analyzes 325 user interactions that are related to the sorted and filtered job openings. For example, the user can perform actions such as opening a particular job listing (e.g., to view more information about the job), marking a job listing (e.g., to express interest in the job listing and/or save the job listing for future viewing), deleting a job listing (e.g., to express disinterest in the job), and so on. Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes.” Examine notes that a module that takes previous processes’ data to improve the accuracy of future sorting and filtering would be understood by one ordinary skill in the art to be a “artificial intelligence component”. See also ¶0045, which reads, “The action item generator 240 generates 370 one or more action items based on the user's interactions with the presented list of job openings and based on the job readiness report. The action items give the user specific tasks that the user should perform in order to reach his/her career goals. For example, if the user marks a job in the list of job openings, an action items may be generated for the user to apply for the job, follow up with the job application, etc. Each action item may also be assigned a suggested deadline by which the user should complete the action item. Action items can also be generated based on the job readiness report. For example, if the user indicates that he/she does not have a resume prepared, an action item may be generated to prepare a resume, have the resume reviewed, etc.” See also ¶0024 – actions performed by role models with a similar career path to that desired by user with “outside electronic data” pertaining to that applicant’s own profile information.); and 
	produce a display of the list of actions. (Phelon: ¶0046 reads in part, “In one embodiment, the user can interact with the action items…” The examiner notes that in 
	It would have been obvious to one of ordinary skill in the art to have applied the machine-learning-based job action listing of Phelon into the job/applicant matching system of Ruiz by programming the instructions of Ruiz (Ruiz: ¶0049) to generate a listing of job actions based upon machine learning, as taught by Phelon. Both systems are directed to finding candidates suited to given jobs (Ruiz: abstract; Phelon: abstract), and vice versa, as well as prioritization of found opportunities (Ruiz: abstract; Phelon: ¶0045). An advantage obtained through employing machine learning for job action listing generation would have been advantageous to implement in the job/applicant matching system of Ruiz. In fact, Ruiz explicitly discusses use of similar applicants’ information to automatically update its presented job opportunities at ¶¶0073-0077. In particular, the motivation to combine the Ruiz and Phelon references would have been to provide an improved system for guidance to an individual for job hunting. (Phelon: ¶0002)









	Ruiz and Phelon teach the system of claim 2, wherein the artificial intelligence component also performs the sorting as a function of: 
	at least part of the data regarding the set of job opportunities associated with the applicant; and 
	information that is not part of the data regarding the set of job opportunities associated with the applicant. (Phelon: ¶0041 reads in part, “Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes. In one embodiment, the dynamic update engine 250 performs dynamic updates 330 based on the user interactions. For example, if a user marks a particular job opening, then that particular job opening or similar job openings may be given a higher weight in a subsequent sorting and filtering process. Additionally, if a user expresses interest in particular job openings, the job groups of those openings may be updated 330 to include the additional job groups in future searches. Furthermore, the dynamic updates 330 can be used to universally improve the mapping and sorting algorithms. For example, if a pattern of user interactions suggests that a particular job opening is not relevant to a particular job title or other attribute (e.g., because a large percentage of users having a similar job title delete the job opening), then the matching algorithm itself can be updated by using this information to improve future matching.” Examiner notes that the pattern of user interactions indicating a lack of relevance universally is “information that is not part of the data regarding the set”, while stored interactions regarding a particular 

With regard to dependent claim 6, which depends upon dependent claim 5,
	Ruiz teaches the system of claim 5.
	Ruiz does not fully and explicitly teach wherein the programming instructions are further executable by the processor to: 
	produce a prioritized list of recommended networking contacts to be pursued by the applicant, the actions comprising a first networking contact in furtherance of the first networkingU.S. Nonprovisional Patent ApplicationInventors: D. Kent, M. Lu, and R. Lin Atty. Docket No. 0137843.065589331opportunity and a networking action in furtherance of the networking job opportunity, the list being prioritized by an artificial intelligence component; and 
	produce a third display comprising the list of actions.  
	Phelon teaches a system wherein programming instructions are executable by the processor to: 
	produce a prioritized list of recommended networking contacts to be pursued by an applicant, actions comprising a first networking contact in furtherance of a first networkingU.S. Nonprovisional Patent ApplicationInventors: D. Kent, M. Lu, and R. Lin Atty. Docket No. 0137843.065589331opportunity and a networking action in furtherance of the networking job opportunity, the list being prioritized by an artificial intelligence component (Phelon: ¶0041 reads in part, “The dynamic update engine 250 analyzes 325 user interactions that are related to the sorted and filtered job openings. For example, the user can perform actions such as opening a particular job listing (e.g., to view more information about the job), marking a job listing (e.g., to express interest in the job listing and/or save the job listing for future viewing), deleting a job listing (e.g., to express disinterest in the job), and so on. Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes.” Examine notes that a module that takes previous processes’ data to improve the accuracy of future sorting and filtering would be understood by one ordinary skill in the art to be a “machine learning module”. See also ¶0045, which reads, “The action item generator 240 generates 370 one or more action items based on the user's interactions with the presented list of job openings and based on the job readiness report. The action items give the user specific tasks that the user should perform in order to reach his/her career goals. For example, if the user marks a job in the list of job openings, an action items may be generated for the user to apply for the job, follow up with the job application, etc. Each action item may also be assigned a suggested deadline by which the user should complete the action item. Action items can also be generated based on the job readiness report. For example, if the user indicates that he/she does not have a resume prepared, an action item may be generated to prepare a resume, have the resume reviewed, etc.”); and 
	produce a third display comprising the list of actions. (Phelon: ¶0046 reads in part, “In one embodiment, the user can interact with the action items…” The examiner notes that in order for a user to interact with action items, those items would need to be displayed. See also above citations directed to a list of actions.)
	Examiner notes that the statement of motivation to combine set forth in support of dependent claim 2 is likewise applicable hereto.

	Ruiz and Phelon teach the system of claim 6, wherein the artificial intelligence component performs the prioritizing as a function of: 
	at least part of the data regarding the set of networking opportunities associated with the applicant; and 
	a portion of the additional information from the outside electronic source that is not part of the data regarding the set of networking opportunities associated with the applicant. (Phelon: ¶0041 reads in part, “Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes. In one embodiment, the dynamic update engine 250 performs dynamic updates 330 based on the user interactions. For example, if a user marks a particular job opening, then that particular job opening or similar job openings may be given a higher weight in a subsequent sorting and filtering process. Additionally, if a user expresses interest in particular job openings, the job groups of those openings may be updated 330 to include the additional job groups in future searches. Furthermore, the dynamic updates 330 can be used to universally improve the mapping and sorting algorithms. For example, if a pattern of user interactions suggests that a particular job opening is not relevant to a particular job title or other attribute (e.g., because a large percentage of users having a similar job title delete the job opening), then the matching algorithm itself can be updated by using this information to improve future matching.” Examiner notes that the pattern of user interactions indicating a lack of relevance universally is “information that is not part of the data 

With regard to dependent claim 8, which depends upon dependent claim 6,
	Ruiz and Phelon teach the system of claim 6, wherein the artificial intelligence component performs the prioritization as a function of at least part of the data regarding the set of job opportunities associated with the applicant. (Phelon: ¶0041 reads in part, “Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes. In one embodiment, the dynamic update engine 250 performs dynamic updates 330 based on the user interactions. For example, if a user marks a particular job opening, then that particular job opening or similar job openings may be given a higher weight in a subsequent sorting and filtering process. Additionally, if a user expresses interest in particular job openings, the job groups of those openings may be updated 330 to include the additional job groups in future searches. Furthermore, the dynamic updates 330 can be used to universally improve the mapping and sorting algorithms. For example, if a pattern of user interactions suggests that a particular job opening is not relevant to a particular job title or other attribute (e.g., because a large percentage of users having a similar job title delete the job opening), then the matching algorithm itself can be updated by using this information to improve future matching.” 

With regard to claims 11-12 and 15-16,
	Claims 11-12 and 15-16 are similar in scope to claims 2-3 and 6-7 respectively and are each rejected under a similar respective rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,728,695 to Pathria for association between time intervals expected and job opportunity presentation.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157      

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157